IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ERIC AARON AKINS,                          : No. 44 WAP 2019
                                           :
                   Appellant               :
                                           :
                                           :
             v.                            :
                                           :
                                           :
PENNSYLVANIA DEPARTMENT OF                 :
CORRECTIONS, AND PENNSYLVANIA              :
BOARD OF PROBATION AND PAROLE,             :
                                           :
                   Appellees               :


                                   ORDER



PER CURIAM

     AND NOW, this 24th day of June, 2020, the Application for Summary Relief is

GRANTED. The Order of the Commonwealth Court is AFFIRMED.